Title: From John Adams to John Adams, 2 January 1820
From: Adams, John
To: Adams, John



My dear Namesake
Montezillo January 2d. 1820

Your letter of the 27th. of December has given me great pleasure—though I shuddered at the idea of the dreadful night you discribed—The Season of the Year concealed the beauties of the Country through which you pass traveled and must have taken away most of the pleasures—But you must have been amply repaied by the joys of meeting your Parents, and Brother, and other friends—A residence in Washington of Six or Seven Weeks during a Cession of Congress, and the Supreme Court,—is a prize, a great prize, a rich prize in your hands and I hope you will lay it out in the purchase of Wisdom—when I was a Boy at the Latin school in Ancient Braintree—Joseph Cleverly Master—I did not love my Books half so well as my fowling-piece—my paddles, my Skates or my Kite—I frequently beged my Father to let me lay aside Latin and Greek—and work upon his Farm—my Father of whom I always love to speak had set his heart upon giving me a Liberal education—and would not hearken to my importunities—and when I urged him too obstinately he never failed to come out upon me, with “when a fool has a prize in his hands—he has no heart to improve it”—This John was a knock-down Argument and I dared never dared to say any more for that time—This however finally made some impression on me—and I was ashamed to be sett down for a fool without a Struggle—I accordingly persuaded my Father to change my Master and immediately indeavoured to give some serious attention to my Books—You my dear John I know can never be called or thought a fool, and I doubt not will find a heart to improve the prize in your hand—
I should admire the ship on your Seal—if I thought your Constitution sufficiently Robust to go through the rough Voyages and rude encounters to which the Independence is devoted—you have now an opportunity now to see collected into a focus the Literature science—Political Wisdom and Public Virtue of this great Country—Look upon it I beseech you with reverence and awe—by such conduct you will contribute greatly to the dying Comfort of / your Aged Grand-father—

John AdamsP.S. I have a story of a Basket Maker to tell you in some future letter—my love to George and Charles—
